
	
		II
		110th CONGRESS
		1st Session
		S. 1541
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To allow for expanded uses of funding allocated to
		  Louisiana under the hazard mitigation program while preserving the goals of the
		  program to reduce future damage from disasters through
		  mitigation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Providing for Commonsense
			 Rebuilding Act of 2007.
		2.Prohibition of
			 restriction on use of amounts
			(a)In
			 generalSubject to subsection (b), and notwithstanding any other
			 provision of law, the Administrator of the Federal Emergency Management Agency
			 shall not prohibit the use by the State of Louisiana under the Road Home
			 Program of that State of any amounts described in subsection (c), based upon
			 the existence or extent of any requirement or condition under that program
			 that—
				(1)limits the amount
			 made available to an eligible homeowner who does not agree to remain an owner
			 and occupant of a home in Louisiana; or
				(2)waives the
			 applicability of any limitation described in paragraph (1) for eligible
			 homeowners who are elderly or senior citizens.
				(b)Savings
			 provisionExcept as provided in subsection (a), section 404 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170c) shall apply to amounts described in subsection (c) that are used by the
			 State of Louisiana under the Road Home Program of that State.
			(c)Covered
			 amountsThe amounts described in this subsection are any amounts
			 provided to the State of Louisiana because of Hurricane Katrina of 2005 or
			 Hurricane Rita of 2005 under the hazard mitigation grant program of the Federal
			 Emergency Management Agency under section 404 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c).
			
